Citation Nr: 1139464	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disorder.  

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle disorder.  

6.  Entitlement to service connection for a left shoulder disorder.  

7.  Entitlement to service connection for a neck/cervical spine disorder.  

8.  Entitlement to service connection for a right eye disorder, to include cancer/scar of the right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and October 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral hearing loss disability; tinnitus; a left ankle disorder, to include as secondary to service-connected right ankle disorder; a left shoulder disorder; a neck/cervical spine disorder; a right eye disorder, to include cancer/scar of the right eye; and the newly reopened claim of service connection for a right knee disorder, to include as secondary to the service-connected right ankle disorder, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1. In a February 1982 rating determination, the RO denied service connection for a right knee disorder; the Veteran was notified of this decision that same month and did not appeal.

2. Evidence received since the February 1982 rating decision denial of service connection for a right knee disorder raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1982 rating determination denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. Evidence received since the February 1982 rating determination denying service connection for a right knee disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder, further assistance is not required to substantiate that element of the claim.


New and Material

Final decisions will be reopened on receipt of new and material evidence.  38 U.S.C.A. § 5108.  As noted above, the RO denied service connection for a right knee disorder in February 1982.  The Veteran did not file an appeal, and the February 1982 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In denying service connection for a right knee disorder in February 1982, the RO noted that the Veteran was hospitalized for alcoholism in April 1981.  The RO observed that at the time of a November 1981 VA examination, the Veteran was noted to have an old fracture of the right knee.  It indicated that the evidence of record showed that the Veteran injured his knee prior to service and that at the time of the Veteran's entry into the hospital for alcohol treatment, a deformed right knee patella was found that was due to past trauma.  The RO stated that service connection for the right knee condition was not warranted.  

Evidence added to the record subsequent to the February 1982 rating determination includes numerous private treatment records showing multiple surgeries for the right knee.  Also added to the record is the testimony of the Veteran at his October 2010 hearing and statements from the Veteran as to how he injured his right knee.  Among the treatment records added to the record is a July 1988 report from A. Patterson, M.D., noting that the Veteran had a twisting injury to his knee nine years earlier, which would put this around the time frame of the Veteran's period of service.  The Veteran was also noted to have an anterior cruciate deficient right knee at that time.  

Moreover, at the time of his July 2010 hearing, the Veteran testified as to having stepped in a hole at a physical conditioning pad and having hit his right knee very badly.  He indicated that he was treated at Lackland Air Force Base and was given a cast and a splint for his leg.  He noted that several physicians had commented on his right knee showing signs of an old injury.  He reported that when arthroscopic surgery was performed there was no evidence of an anterior cruciate ligament.  The testimony of the Veteran as well as the July 1988 treatment record from Dr. Patterson, when combined with the March 1997 inservice diagnosis of a medial meniscal injury in March 1977, after been seen with complaints of pain following playing basketball provide a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). Therefore, the Veteran's claim of service connection for a right knee disorder is reopened.  The Board further notes that the Veteran has also raised the issue of service connection for a right knee disorder as secondary to his service-connected right ankle disorder.  As such, the issue must now be addressed on a direct, a pre-existing injury, and a secondary basis, with these areas requiring further development as addressed in the remand portion below.  


ORDER

New and material evidence having been received the claim of service connection for a right knee disorder is reopened.


REMAND

With regard to the Veteran's claim of service connection for a left ankle disorder, the Board notes that service treatment records reveal that the Veteran was treated for numerous left ankle problems while in service.  The Veteran has testified that he has had continuous problems with his left ankle since his period of service.  The Veteran has also indicated that it is his belief that his left ankle disorder may be caused or aggravated by his service-connected right ankle disorder.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to the claim of service connection for a neck/cervical spine disorder, the Board notes that the Veteran was seen with complaints of neck problems on at least one occasion in service.  At the time of his October 2010 hearing, the Veteran testified that he sustained a neck injury in service and was seen in sick bay after a fellow soldier let go of a wheel truck and it hit him in the left shoulder.  He testified that he was seen in sick bay for the incident and that his neck problems continued from his period of service to the present day.  The Veteran also testified that he injured his left shoulder at that time and that his left shoulder problems had continued to the present time.  The Board notes that the Veteran was seen for left shoulder pain after being hit with a post in November 1977, with a contusion injury being noted at that time.  

As it relates to the claim of service connection for a right eye disorder, to include cancer of the eye and a scar, the Board notes that the Veteran has testified that he sustained an injury to his right eye as a result of the bottom of a tail stand hitting him in the right eye and causing a cut which resulted in his having to have stitches and a resulting scar.  The Veteran also testified that the cancer developed where the scar was located.  The Veteran noted that his cancer developed in 1982.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As it relates to the claims of service connection for hearing loss and tinnitus, the Board notes that the Veteran was afforded a VA examination in July 2009.  At that time, the examiner rendered an opinion that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his period of military service.  While the examiner provided the requested opinion, she did not provide any rationale as it related to tinnitus.  Although the examiner noted that the Veteran's hearing loss was not related to service and cited to the results of the service separation examination as the basis for her opinion, she did not address the Veteran's inservice occupation or the significance of a 10 decibel decrease at the 4000 Hertz level at the time of separation when providing the requested opinion.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the newly reopened claim of service connection for a right knee disorder, to now include as secondary to the Veteran's service-connected right ankle disorder, an examination is in order to determine what relationship, if any, the Veteran's current right knee disorder has to his period of service.  The Board notes, however, that there is some indication that the Veteran's right knee disability may have existed prior to service.  As previously noted, the November 1981 VA examination noted an old fracture of the right knee and indicated that the evidence of record showed that the Veteran injured his knee prior to service.  

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23 ,027 (May 4, 2005).  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258   (1999).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002). 

In this case, the Veteran's November 1975 service entrance examination reflects that his lower extremities were evaluated as normal.  Therefore, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that the disability both pre-existed service and was not worsened thereby.  The Board thus concludes that a further medical opinion is required to determine whether the Veteran had right knee disability that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

In addition, the Veteran testified that he received worker's compensation benefits as a result of the twisting injury to his right knee he sustained in 1988.  It does not appear that these records have been associated with the claims folder.  An attempt should be made to obtain these records.  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names of all parties, including agencies, attorneys, and medical providers, involved with regard to his worker's compensation claim concerning his right knee.  After obtaining proper authorization obtain copies of any awards and/or treatment records submitted in conjunction with this claim and associate them with the claims folder.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  All necessary tests and studies should be performed and all findings should be reported in detail.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should answer the following questions: Is it at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's period of active service, to include as a result of exposure to jet engine noise?  The examiner should provide detailed rationale for each opinion.

3.  The Veteran should be scheduled for a VA examination to determine the etiology of any current left ankle disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.  

The examiner should answer the following questions: Is it at least as likely as not (50 percent probability or greater) that any current left ankle disorder, if found, is related to the Veteran's period of active service?  If not, is it at least as likely as not that the Veteran's service-connected right ankle disorder caused or aggravated (permanently worsened) any left ankle disorder?  Complete detailed rationale must be provided for each opinion that is rendered.  

4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current neck/cervical spine disorder.  All necessary tests and studies should be performed and all findings should be reported in detail.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should answer the following questions: Is it at least as likely as not (50 percent probability or greater) that any current neck/cervical spine disorder is related to the Veteran's period of active service?  Complete detailed rationale must be provided for any opinion that is rendered.  

5.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current left shoulder disorder.  All necessary tests and studies should be performed and all findings should be reported in detail.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should answer the following questions:  Is it at least as likely as not (50 percent probability or greater) that any current left shoulder disorder is related to the Veteran's period of active service?  Complete detailed rationale must be provided for any opinion that is rendered.  

6.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current right eye area disorder, to include cancer and/or a scar of the right eye.  All necessary tests and studies should be performed and all findings should be reported in detail.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should answer the following questions:  Is it at least as likely as not (50 percent probability or greater) that any current right eye disorder, to include cancer, or a scar of the area surrounding the right eye, is related to the Veteran's period of active service?  Complete detailed rationale must be provided for any opinion that is rendered.  

7.  After completing directive #1, schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination and must be reviewed prior to rendering any opinions, with said review being noted in the report. 

The examiner is requested to answer the following questions:  

(a) Does the Veteran currently have a right knee disorder?  

(b) If so, is there clear and unmistakable (i.e., undebatable) evidence that such disability existed prior to service?  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of the right knee disability in cases such as the Veteran's, the examiner must then address whether there is clear and unmistakable evidence (i.e., undebatable) that the right knee disability did not undergo a worsening beyond the normal progression of the disease during military service?

(c) If the Veteran's right knee disability is not found to have pre-existed service, the examiner should opine whether the current disability is at least as likely as not (50 percent or more) related to his time in service?

(d) If not, is it at least as likely as not that the Veteran's service-connected right ankle disorder caused or aggravated (permanently worsened) any current right knee disorder?  

Complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

8.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


